DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted 02/06/2020 are accepted.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"A vehicle driving assist apparatus comprising: at least one surrounding sensor having a first detection axis and mounted to a body of a vehicle at a predetermined first position, the at least one surrounding sensor being configured to (i) detect a situation surrounding the vehicle as a first detected situation within an area about the first detection axis and (ii) produce information on the first detected situation as first surrounding information; and an electronic control unit which executes a driving assist control to control a movement of the vehicle, based on the first surrounding information; wherein: the vehicle driving assist apparatus further comprises at least one vehicle electronic control unit mounted to the body of the vehicle in addition to the at least one surrounding sensor; the at least one surrounding sensor is further configured to: memorize at least one first axis difference adjustment value which adjusts at least one first axis difference of the first detection axis relative to a predetermined first base detection axis; produce the first surrounding information by adjusting the at least one first axis difference by the at least one first axis difference adjustment value; and provide the at least one vehicle electronic control unit  with information on the at least one first axis difference adjustment value memorized in the at least one surrounding sensor as first adjustment value information; the at least one vehicle electronic control unit is configured to: memorize the at least one first axis difference adjustment value included in the first adjustment value information provided from the at least one surrounding sensor; and provide the at least one surrounding sensor with information on the at least one first axis difference adjustment value memorized in the at least one vehicle electronic control unit as the first adjustment value information; and the at least one surrounding sensor is further configured to memorize the at least one first axis difference adjustment value included in the first adjustment value information provided from the at least one vehicle electronic control unit when the at least one surrounding sensor is at least one replacement surrounding sensor and the at least one first axis difference adjustment value is not memorized in the at least one replacement surrounding sensor." in Claim .
Claims  are allowed based on their dependence from allowed independent claims.
Claims  enables opportunities to reduce the labor required to replace surrounding sensors vehicle of a driving assist apparatus.  When a broken surrounding sensor is replaced with the new surrounding sensor, the at least one first axis difference adjustment value of the broken surrounding sensor is transferred to the new surrounding sensor. Thus, the factory workers do not need to carry out an axis difference adjustment operation with respect to the new surrounding sensor, thereby reducing labor required to replace the surrounding sensor. 
The limitations of Claim  of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  /S.A.R./Examiner, Art Unit 3747                                                                                                                                                                                                              

/JOSEPH J DALLO/           Primary Examiner, Art Unit 3747